PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/181,966
Filing Date: 6 Nov 2018
Appellant(s): Stoa Fund Ltd.



__________________
Michael Ben-Shimon
Eugene Jay Rosenthal 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 28, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-12, and 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without a practical application or significantly more.
Claims 1, 3-6, 9-12, 14-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20130339078) in view of Sharma et al. (US 20140067584), Shetty et al. (US 20040220819), Cook (US 20180211338), and Hutchinson (US 20130036031).
Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harris, Sharma, Shetty, Cook, and Hutchinson, further in view of D’Souza (US 20170032481).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harris, Sharma, Shetty, Cook, and Hutchinson, further in view of Ishizuka (US 20100095202).
(2) Response to Argument
Per the 101 rejection of claims 1, 3-12, and 14-23, Appellant states on page 7: ‘Appellants continue to believe, as explained in their previous responses, that the Examiner has mischaracterized the nature of the claims and they continue to so believe. The Examiner states that the claim elements (emphasis in original): covers a commercial or legal interaction of the legal obligations to conform to an agreement related to a physical asset. For example "generating" and "retrieving" and “sending” in the context of this claim encompasses commercial or legal interaction, toward generating an agreement document.’
Appellant continues on page 8: “However, a careful analysis of the claims indicates that the claims are actually directed to automated document creation by computer and not to any actual commercial or legal interaction. The document created happens to be an agreement. However, no contract is actually entered into per the claim nor is there any legal or commercial interaction actually called for by the claim. Furthermore, the Examiner describes the steps in the wrong order. Moreover, the steps do not encompass commercial or legal interaction.”
However, this is not persuasive. First, it should be noted that the invention, as described in para. [0004] of the specification, is directed to “investors” and “vendors”: “Investors who flips houses encounter many difficulties associated with vendor communication, especially given the stressed time frame that may often accompany such an investment. Typically, such difficulties ended in insufficient renovation and vendors' switching. Even though technology became available in most industrial areas, in the real-estate domain a massive use of manual labor to perform tedious and costly steps are executed.” 
Second, the technical disclosure related to the “automated document creation” is limited to the description in para. [0029] of the specification: “Based on the first set of metadata and the second set of metadata, a vendor agreement is generated. In an embodiment, one of a plurality of templates is retrieved, e.g., from the database, and customized based on the first set of metadata and second set of metadata. For example, if, based on the metadata, it is determined that a renovation involving electrical work is requested, a template of a vendor agreement for electrical is retrieved from the database, and customizing information is entered into the agreement, such as party names, real-estate property location, timeline of work, and costs. The customized vendor agreement is then provided to one or more user devices 120 subsequent to the request.”
Thus, Examiner contends that Appellant has not provided for a technical improvement related to “automated document creation.”
With these considerations in mind, Examiner looks to 2106.04(a)(2)(II)(B), which recites: ‘"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations… An example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts, is found in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. 765 F.3d at 1355, 112 USPQ2d at 1096. The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.’
Thus, given that the MPEP explicitly states that ‘‘"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations’ and Appellant has claimed a “method for automatically generating an agreement document for use as a basis for eventually entering into an agreement,” Examiner maintains that Appellant’s claim is directed to an abstract idea, one squarely in the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping. (Examiner notes that no arguments were presented by Appellant regarding the Mental Processes – Concepts Performed in the Human Mind grouping on pages 3-4 of the Non-Final Rejection from January 28, 2022.)
On pages 8 to 9, Appellant offers arguments regarding Accenture and states that the Examiner has “misunderstood the claim” with respect to the claim being “directed to an automated document creation system… No legal or commercial action actually is called for by the claim. The fact that the document produced is for possible use as an eventual agreement document or contract is insufficient to find anything in the claim as being directed to methods of organizing human activity including commercial or legal interactions since no such organizing, nor any commercial or legal interactions, is actually called for in the claim… While it is likely that the Examiner will state that the PEG takes preemption into account and that substantial preemption is not directly part of the 2019 PEG analysis, nevertheless the PEG, when properly applied, must come to the correct result regarding substantial preemption. Thus, substantial preemption remains a useful tool to “check your work” on proper application of the PEG. If the results of the PEG and the substantial preemption analysis are not in accord, there is something wrong with one of the analyses. In this case, it is clear that the error is in the application by the Examiner of the PEG.”
Examiner maintains that the claims were interpreted in light of the specification as filed. Appellant’s invention, as described in para. [0004] of the specification, is directed to “investors” and “vendors”: “Investors who flips houses encounter many difficulties associated with vendor communication, especially given the stressed time frame that may often accompany such an investment. Typically, such difficulties ended in insufficient renovation and vendors' switching. Even though technology became available in most industrial areas, in the real-estate domain a massive use of manual labor to perform tedious and costly steps are executed.” Appellant’s claim language, which recites a “method for automatically generating an agreement document for use as a basis for eventually entering into an agreement,” reinforces the argument that the claim is directed to an abstract idea, one squarely in the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping. As Examiner noted on page 19 of the Non-Final Rejection, if Appellant truly sought protection for automated document generation, it would seem that there would be corresponding disclosure in the specification. As currently written, the generating is performed by simply inserting extracted data into a template, as described in Appellant’s specification at para. [0029]. The reference to Accenture was simply to highlight that the language of the claim can include additional steps, while still reciting an abstract idea in the Certain Methods of Organizing Human Activity grouping. 
With respect to Appellant’s argument regarding the Examiner erring in application of the PEG, Examiner disagrees. Examiner carefully laid out the abstract idea and then considered the additional elements, alone and in combination. That Appellant used a computer after the fact to implement the abstract idea is not compelling, given that mere application via computing devices does not demonstrate practical application or significantly more, per MPEP 2106.05(f). With respect to the comments regarding “preemption,” as Appellant is likely aware, Examiner has applied the guidance set forth in MPEP 2106.
On page 10, Appellant argues: “First, retrieval of metadata is clearly not, in and of itself, a method of organizing human activity including commercial or legal interactions. In this regard, the claim actually requires retrieving two types of metadata, namely, comparative metadata and type metada [sic]… Second, one cannot read language from the specification into the claims as the Examiner is trying to do. Third, even if one, arguendo, could do so, retrieving a first set of metadata which is connected to the real-estate property does not mean that there is commercial interaction from this activity. Maybe there is simply intellectual curiosity. Maybe there is a desire to learn about the property. Maybe there is a desire to evaluate the property in comparison to other properties to write a magazine article. Such action does not require or implicate commercial activity. Lastly, the Examiner’s assumption that the information is retrieved by an organization is clearly faulty, since an individual, or even the property owner, may retrieve the metadata.”
Appellant’s analysis, however, does not appear to align with past court decisions. For example, buySAFE, Inc. v. Google, Inc., which is referenced in the aforementioned section of the MPEP, includes claim language such as “receiving, by at least one computer application program running on a computer of a safe transaction service provider.” Thus, the claim can very well describe “receiving” or “retrieving” data and still be directed to an abstract idea. (Examiner notes that there’s nothing particularly special about “metadata,” since it simply means “data about data.”) Second, as explained above, Examiner read the claims in light of the specification. Third, Appellant’s invention, as described in para. [0004] of the specification, is directed to “investors” and “vendors”: “Investors who flips houses encounter many difficulties associated with vendor communication, especially given the stressed time frame that may often accompany such an investment. Typically, such difficulties ended in insufficient renovation and vendors' switching. Even though technology became available in most industrial areas, in the real-estate domain a massive use of manual labor to perform tedious and costly steps are executed.” Appellant’s claim language, which recites a “method for automatically generating an agreement document for use as a basis for eventually entering into an agreement,” reinforces the argument that the claim is directed to an abstract idea, one squarely in the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping. Regarding Appellant’s last point, Examiner fails to understand how this precludes the claim being directed to an abstract idea. Indeed, the fact that the steps can be performed by an individual, which Appellant has argued, would suggest that the technical solution, if one does exists, is merely incidental to, rather than integral to, the claim. 
After restating the claim at the bottom of page 10, Appellant argues on pages 11: ‘It should be remembered that by referring back in various claim elements to the agreement document as set forth in the preamble that the entirety of the content of the language of the preamble with regard to the agreement document is thereby brought into the claim body and those elements in particular… Another point to consider is that computers are not especially good at document creation. They are more like the proverbial monkeys attempting to write a work of Shakespeare. The method as now claimed is narrowly tailored and rooted in computer technology. In particular, the claims provide for an improvement in the functioning of computer with regard to document creation with regard to a physical asset, e.g., in the real estate field. Thus, the claims apply any judicial exception, if there is any, which Appellants deny, to effect improved operation of a computer system by making the computer a better tool in this area. As such, the claims do not merely take an abstract idea, again, if there is any, which Appellants deny, and apply it to computers. More specifically, the individual claim elements are “integrated into a practical application” in that any calculation/determination is not the end result but rather is used for subsequent steps to produce an actual document that is sent to a user device.’ 
	However, stating that the claims “effect improved operation of a computer system by making the computer a better tool in this area” is not supported by the specification. The technical disclosure related to the “automated document creation” is limited to the description in para. [0029] of the specification: “Based on the first set of metadata and the second set of metadata, a vendor agreement is generated. In an embodiment, one of a plurality of templates is retrieved, e.g., from the database, and customized based on the first set of metadata and second set of metadata. For example, if, based on the metadata, it is determined that a renovation involving electrical work is requested, a template of a vendor agreement for electrical is retrieved from the database, and customizing information is entered into the agreement, such as party names, real-estate property location, timeline of work, and costs. The customized vendor agreement is then provided to one or more user devices 120 subsequent to the request.” The description provided by Appellant is a computerized template, nothing more. Nowhere does Appellant provide for a technical solution to a technical problem. The problem, if there is one, is rooted in the commercial interaction between “investors” and “vendors,” as described by Appellant in para. [0004] of the specification. 
On pages 11-13, Appellant offers arguments regarding the claims refraining from mentioning “commercial interaction,” in addition to comments on the previous Office action. Appellant states on pages 12-13: “There is no commercial or legal interactions that takes place per the claim. The claim is limited to document creation in a particular manner and the created document is merely sent to a user device. None of the dependent claims call for entering into a contract either. Rather they relate to various aspects as to how the document is developed… There is no commercial exchange between parties in the claim, notwithstanding the Examiner’s suggestion to the contrary… In addition, the document is not called for in the claim to be sent to a second party, as noted hereinabove. It may be generated on behalf of a single party who is the only one to receive it. This is further clarified in previously added dependent claims 22 and 23. Thus, the entire premise of the Examiner is seen to be clearly erroneous as it is not in accord what is actually recited and called for in the claim.”
As stated above, it is Examiner’s position that Appellant’s invention, as described in para. [0004] of the specification, is directed to “investors” and “vendors”: “Investors who flips houses encounter many difficulties associated with vendor communication, especially given the stressed time frame that may often accompany such an investment. Typically, such difficulties ended in insufficient renovation and vendors' switching. Even though technology became available in most industrial areas, in the real-estate domain a massive use of manual labor to perform tedious and costly steps are executed.” Appellant’s claim language, which recites a “method for automatically generating an agreement document for use as a basis for eventually entering into an agreement,” reinforces the argument that the claim is directed to an abstract idea, one squarely in the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping. Regarding the dependent claims 22 and 23, Examiner maintains that Appellant is simply further narrowing the abstract idea. 
On pages 13-14, Appellant offers comments regarding Enfish, LLC v. Microsoft Corp. and Interval Licensing LLC v. AOL, Inc. While appreciated, the claims of these cases are not comparable. Enfish describes a self-referential table that provided the technical improvement of faster look-ups. Interval Licensing LLC does more than simply state that “claims that recite a practical way of applying an underlying idea are patentable,” as Appellant notes. In this instance, the court specifically criticized the lack of claim detail in this case, stating that it “do[es] not recite any arguably inventive method of how the secondary information is displayed, such as what portion of the screen is utilized or how the primary activity on the screen is monitored.” Appellant’s claimed invention is similarly deficient, in that the technical improvement related to the “automated document creation” is limited to the description in para. [0029] of the specification: “Based on the first set of metadata and the second set of metadata, a vendor agreement is generated. In an embodiment, one of a plurality of templates is retrieved, e.g., from the database, and customized based on the first set of metadata and second set of metadata. For example, if, based on the metadata, it is determined that a renovation involving electrical work is requested, a template of a vendor agreement for electrical is retrieved from the database, and customizing information is entered into the agreement, such as party names, real-estate property location, timeline of work, and costs. The customized vendor agreement is then provided to one or more user devices 120 subsequent to the request.” The description provided by Appellant is a template, nothing more. Nowhere does Appellant provide for a technical solution to a technical problem. The problem, if there is one, is rooted in the commercial interaction between “investors” and “vendors,” as described by Appellant in para. [0004] of the specification.
Thus, Examiner maintains that a proper analysis was performed and the claims are directed to an abstract idea, in contrast to the arguments presented by Appellant on page 14.
On pages 14-15, Appellant argues: “Turning to step two of the Alice test, assuming, arguendo, that the claims are directed to using an abstract idea, an assumption which Appellants neither agree with nor admit to, Appellants respectfully submit that the claims nevertheless amount to significantly more than an abstract idea and, thus, are allowable at least under the second part of the analysis even if it is determined that the first part of the analysis is satisfied. The claim limitations taken together do much more than merely implement an abstract idea on a computer or perform generic computer functions that are well-understood, routine, and conventionally Known in the industry. The claim limitations taken together offer improvements to the field in which the subject matter of the present application is directed. The claims do not recite a mathematical algorithm, a fundamental economic practice, or longstanding commercial practice… The Examiner asserts that the computer is recited at a high level of generality and comprises only a processor and a memory to simply perform the generic computer functions. However, the Examiner has failed to meet its burden under Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018) regarding the elements recited in the claim, when all of the words of each limitation are properly taken into account, in stating that they are well-understood, routine, and conventional activities, especially when taken together as an ordered combination. In this regard, Appellants show hereinbelow, that that claimed elements are novel and not obvious, and hence, they are not well-understood, routine, and conventional activities… the Examiner again has missed the entire point regarding the argument vis-a-vis Berkheimer and did not respond to all of Appellants’ argument, which is repeated therefore hereinbelow.”
However, as Examiner noted previously, many of the considerations at Step 2B were already considered previously. As noted in MPEP 2106.05(II): “Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two;
Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h);
Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and
Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d).”
As seen in the second bullet point above, conclusions from Step 2A Prong Two pertaining to 2105.05(f) are carried over. The “ordered combination” of the additional elements highlighted by the Examiner (“computer”; “user device”; “non-transitory computer readable medium”; “processing circuitry”; “memory”) is nothing more than a generic computing system. It remains unclear to Examiner how these additional elements, alone or when taken together in combination, are anything but conventional. Appellant’s own specification is almost entirely generic computing devices: see para. [0015] to [0022]; para. [0030] to [0035]; and para. [0043] of Appellant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software, as Appellant argues on page 15. 
Appellant states on page 16: “Appellants submit that the claims would be patentable pursuant to the second part of the two-part analysis, as they amount to a technical solution that is significantly more than an abstract idea.” As Examiner noted above, the description provided by Appellant is a template, nothing more. Nowhere does Appellant provide for a technical solution to a technical problem. The problem, if there is one, is rooted in the commercial interaction between “investors” and “vendors,” as described by Appellant in para. [0004] of the specification.
	On page 16 to 17, Appellant offers arguments regarding other pending claims. Examiner maintains the rejection of the independent claims, for the reasons set forth above. With respect to the additional elements in the dependent claims, including “[e]xtracting metadata from multimedia content, e.g., using computer vision” in claims 7 and 8, represent nothing more than the application of generic computing elements to accomplish the abstract idea. Further, the “multimedia content” need not even be technical; any document with text and graphics could be interpreted as such. Thus, Examiner maintains that this is not significantly more either, in contrast to Appellant’s arguments on page 17.
	For these reasons, Appellant’s arguments are unpersuasive.
	Per the 103 rejection of claims 1, 3-6, 9-12, 14-17, and 20-21, Appellant states on page 18: “Initially it is noted that Appellants find it somewhat disconcerting that the rejection relies on five (5) references when here are only four (4) elements in the claim. In other words, it is hard to believe that five references are required for such a claim to attempt to make it appear to be obvious.”
However, Examiner notes that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Indeed, Examiner has provided for the necessary rationales to combine the references. Further, it should be noted that the Cook (US 20180211338) and Hutchinson (US 20130036031) references were used to demonstrate that the labeled terms (i.e. “type” and “comparative”) are still features known in the art that one of ordinary skill would be motivated to combine with other references.
Appellant continues on pages 18-19: ‘Turning to Harris, cited for the preamble and the first three claim elements, it should be appreciated that, notwithstanding the similar sounding wording, it does not appear that Harris actually generates a document such as Is called for in the claim. In this regard, notwithstanding the Examiner’s suggestion to the contrary, Harris does not appear to be directed to generating contract documents. Rather it appears that Harris is directed to linking Building Information Modeling (“BIM) and Enterprise Resource Planning (“ERP”), e.g., per Harris’ paragraph 2. This is done to solve the problem set forth in Harris’ paragraphs 7 and 8, which explain: Many contractors also employ sophisticated systems, referred to as Enterprise Resource Planning (“ERP) systems, to manage project communications, contract documents, and job costs to increase the productivity and account ability of their businesses. ERP sub-systems may provide various parties such as business owners, managers, and partners access to job cost data, contract documents and financial data… Thus, it appears that the contract documents already exist and Harris is related to managing them and not to drawing up new contracts, notwithstanding the Examiner's suggestion to the contrary.’
This is not persuasive. Harris’ Abstract quite clearly describes “generating contract documents”: “An electronic construction collaboration system for managing a construction project is provided. The electronic construction collaboration system includes an Enterprise Resource Planning (ERP) sub-system including a contract engine configured to generate at least one project contract including a contract data set and ERP metadata corresponding to Building Information Modeling (BIM) metadata included in a structural object of a construction project model in a BIM sub-system and an interconnection engine configured to associatively link the ERP metadata and the BIM metadata and send the contract data set to the BIM sub-system in response to associatively linking the ERP metadata and the BIM metadata” (Examiner’s highlights). Thus, Examiner maintains that Harris has “bearing or relationship to the instant claims,” in contrast to Appellant’s argument on page 19.
Appellant argues that “comparative” is not shown in Harris on pages 20-21, before concluding: “It is thus clear that Harris’ metadata associated with a physical asset indicated by BIM metadata 214 is not the comparative metadata called for in the claim.”
However, Examiner’s position is that “comparative” could be considered a labeling term, i.e. nonfunctional descriptive material, since nowhere does Appellant provide additional structure and/or steps pertaining to its function in the claim, and the term simply elucidates the human reader. Assuming, that the feature is not taught by Harris, para. [0016] of Cook teaches “comparative” metadata captured via an application server, the metadata comprising a Proof of Repairs Receipt including the amount paid and the identity of the third-party vendor that performed the repair. This is similar to the definition of comparative provided by Appellant in para. [0026]: “The first set of metadata is comparative metadata, and may include at least one of… data regarding renovations made with respect of the real-estate property.” Therefore, Examiner maintains that the feature is taught in Harris and/or Cook.
Appellant’s statement regarding the combination of Harris and Cook on page 21 is also not persuasive. Harris explicitly sets forth that it’s used in “construction project [that] may involve collaboration,” where it’s known such projects necessarily involve transactions and occur in the real estate domain. Cook also describes transactions in the real estate domain. 
Appellant argues on pages 21-22: “The metadata described in Cook clearly is not at least one of: parameters associated with previous transactions made with respect to one or more real-estate properties in proximity, within a predetermined threshold, to the at least one real-estate property, previous transactions made with respect to the at least one real-estate property. Furthermore, it is a mere repair, not a renovation, as that term would be understood by those of ordinary skill in in that art, and hence it is also not data regarding renovations made with respect of the real-estate property. As such, the metadata disclosed by Cook is clearly not even remotely related to the comparative metadata called for in the claim. It is also wholly unsuitable for use by Harris, as noted above.”
It appears Appellant is walking a fine line to suggest that “Proof of Repairs” doesn’t qualify as “data regarding renovations made with respect of the real-estate property.” Examiner’s position is that a repair, occurring on a property by a seller, would cover “data regarding renovations made with respect to the real-estate property.”  
Appellant argues on page 22: ‘As to the type metadata, Hutchinson’s FIG. 6 and paragraph 87 do not show such metadata as is called for in the claim. Rather, they show a field for supplying a selection about a type of contractor that is being searched for. Essentially, this is a selection field that is filled in by dropdown box, and is not metadata and certainly not metadata about a physical asset in that it is about a type of contractor. Thus, there is no metadata associated any physical asset being taught or suggested by Hutchinson… In addition, given that the Examiner essentially makes the same statement citing the same portions of Harris for the “type” metadata called for in the second claim element as it does for the comparative metadata, just changing “comparative” to “type”, the Examiner has failed to show that Harris teaches at least a distinction between any metadata therein, let alone showing the particular kinds of metadata called for in the claim, clearly indicating that there is no such distinction in Harris. For this reason alone, Harris does not teach or suggest this second retrieving claim element. On top of this, the fact that Hutchinson does not teach the “type” metadata as called for in the claim, there is no way to modify Harris by Hutchinson to teach this claim element… Thus, this claim element is not taught or suggested by Harris or Hutchinson, either individually or in combination, and hence this claim element is lacking from the combination as a whole.’
However, Examiner disagrees. Examiner’s position is that “type” could be considered a labeling term, i.e. nonfunctional descriptive material, since nowhere does Appellant provide additional structure and/or steps pertaining to its function in the claim, and the term simply elucidates the human reader. Further, given broadest reasonable interpretation, “type” simply means a category of people or objects having common characteristics. ERP metadata 228, described in para. [0033] of Harris, may include “one or more of material data, vendor data, project number data, project phase data, a subcontract number, project schedule data, and cost data,” where the “material data” and/or “vendor data” and/or “phase data” could be considered a “type,” for example. 
Assuming that the feature is not taught by Harris, Examiner maintains that Hutchinson discloses “type” in para. [0087], which describes selection of the contractor “type” from a dropdown menu. Examiner further maintains, in contrast to Appellant’s arguments on page 22, that there is a reason to combine: one of ordinary skill in the art would have been motivated to utilize type categories to facilitate the indexing of information (para. [0087] of Hutchinson), thereby increasing searching efficiency.
On pages 22-23, Appellant argues: ‘As for Sharma, the RFQ and RFI do not represent two sets of metadata, and certainly not sets of metadata that are comparable to the comparative metadata and the type metadata called for in the claim. In this regard, note that what Sharma actually says is obtained from the RFQ and/or the RFI is not metadata as required by the claim but rather it is called data. This obtained data is then “flipped”, a process apparently not described in Sharma, into “metadata”. See Sharma, at least paragraphs 10 and 20. In this regard, from these paragraphs it can be seen that information is obtained from the RFQ/RFI and this information is mapped to contract fields and the mapped information is flipped into metadata, which only then may be further flipped into the contract… Thus, Sharma does not actually retrieve any metadata as called for in the claim. Rather it develops the metadata from retrieved data. This is something different than what is called for in the claim. For this reason alone, Sharma does not teach or suggest this claim element… In addition, even if RFQ and/or the RFI amounted to two types of metadata, there is nothing to suggest to substitute for them the particular types of metadata called for in the claim, even if, arguendo, which Appellants deny, they were found in another reference. Doing so would likely destroy the functionality of Sharma… Lastly, the metadata of Sharma is unsuitable for use by Harris, even if, arguendo, which Appellants deny, Harris taught contract generation using two types of metadata. It appears the Examiner only cites one type of metadata in Harris. The fact that Sharma might teach two types of metadata does not mean that Harris can be modified to use two types in lieu of its initial one. Furthermore, as explained hereinabove, Harris is directed to something else entirely, and hence it cannot be modified to use the RFQ and RFI of Sharma… Thus, this claim element is lacking from the Sharma, and hence from the combination as a whole.”
However, contrary to Appellant’s arguments, Examiner relied on Sharma to teach generating a document based on the first set of metadata and the second set of metadata. That the metadata is “flipped” prior to does not invalidate the reference. Sharma does, however, explicitly disclose using the two sets of metadata to generate a document at para. [0010]. Examiner also doesn’t consider the argument that modifying Harris with Sharma would “destroy” functionality compelling, since the Sharma reference was relied upon to demonstrate that automatically generating a document, as opposed to manually entering information on a contract template, can save time, thereby leading to increased efficiency (see para. [0005] of Sharma).
Appellant argues on page 23: “Shetty does not actually teach sending, by the computer, the generated agreement document to a user device as called for in the claim. Rather, Shetty, per paragraph 49, which was cited by the Examiner, actually sends the contract to an external SOW tool database, which is not a user device. The user is only sent an email that enables the user to access the external SOW tool database to retrieved contract. Thus, Shetty does not actually teach that which is called for in the claim, and hence this claim element is lacking from the combination as a whole.”
This is not persuasive. Assuming that Shetty doesn’t explicitly recite a “user device,” the SOW tool database could still be considered such, since it represents a “device” interacted with by a “user.” Further, this feature can also be found in para. [0013] of Cook: “If the Real Estate Purchase and Sale Contract involves financing (as evidenced by captured metadata relating to the financing term/clause in the Contract), then the Application Server prompts the Buyer to optionally opt into authorizing the Lender to send a copy of the Closing Disclosure (CD) to the Buyer's Agent” (Examiner’s highlights). For these reasons, Appellant’s arguments are unpersuasive.
Appellant offers statements on pages 23-25 regarding the remaining claims rejected under 35 U.S.C. 103 but does not provide additional arguments. Therefore, for the reasons above as well as the reasons in the Non-Final Rejection dated January 28, 2022, Examiner asks the Panel to maintain the 101 and 103 prior art rejection over Appellant's claims.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOHN S. WASAFF/Conferees:
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689      
                                                                                                                                                                                                  /Vincent Millin/
Appeal Practice Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.